Case: 14-30246       Document: 00513211567         Page: 1     Date Filed: 09/29/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                             United States Court of Appeals
                                                                                      Fifth Circuit

                                     No. 14-30246                                   FILED
                                   Summary Calendar                         September 29, 2015
                                                                               Lyle W. Cayce
                                                                                    Clerk
RANDY C. MARSHALL,

                                                  Petitioner - Appellant

v.

BURL CAIN, WARDEN, LOUISIANA STATE PENITENTIARY,

                                                  Respondent - Appellee


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 5:12-CV-2914


Before BARKSDALE, SOUTHWICK, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Proceeding pro se, Randy C. Marshall, Louisiana prisoner # 539910,
challenges the denial of habeas relief under 28 U.S.C. § 2254, concerning his
conviction and life sentence for second-degree murder. Regarding the denial
of relief, this court granted Marshall a certificate-of-appealability on whether
his trial attorney provided ineffective assistance by failing: to adequately




       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 14-30246       Document: 00513211567    Page: 2   Date Filed: 09/29/2015


                                   No. 14-30246

investigate the self-defense theory presented at trial; and to argue actual
innocence at trial.
      In analyzing the denial of § 2254 relief, this court reviews issues of law
de novo and findings of fact for clear error, applying the same deference to the
state court’s decision as the district court under the Antiterrorism and
Effective Death Penalty Act. Ortiz v. Quarterman, 504 F.3d 492, 496 (5th Cir.
2007).
      Marshall asserts:      he and his counsel decided to pursue an actual-
innocence theory at trial; but, his counsel convinced him to change the theory
to self-defense just before opening statements began, without time for
sufficient investigation. Marshall fails, however, to produce any evidence in
support of this claim.     “[M]ere conclusory allegations on a critical issue are
insufficient to raise a constitutional issue”. See Koch v. Puckett, 907 F.2d 524,
530 (5th Cir. 1990) (citation omitted) (internal quotation marks omitted).
Marshall’s conclusory allegations are contradicted by the record, and are
insufficient to demonstrate that, in denying this claim, the state court
misapplied the Strickland v. Washington, 466 U.S. 668, 689–94 (1984),
standard for ineffective assistance of counsel.
      AFFIRMED.




                                         2